         Case 5:18-cv-00117-KGB Document 14 Filed 01/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

MICHAEL LEE GARRISON, ADC #103455                                                PETITIONER

v.                               Case No. 5:18-cv-00117-KGB

WENDY KELLEY                                                                   RESPONDENT

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that petitioner Michael Lee Garrison’s petition for a writ of habeas corpus is dismissed

without prejudice. The relief requested is denied.

       It is so adjudged this 19th day of January, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
